Citation Nr: 1014639	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-07 104	)	DATE
	)


O21ggfg   appeal from the
Department of Veterans Affair/8 0s Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a simple scapula fracture of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his two daughters




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to June 1954.  
The appellant is the daughter of the Veteran.  The appellant 
is acting as legal custodian on behalf of the Veteran who has 
been declared as incompetent due to his Alzheimer's dementia.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Ultimate jurisdiction of the claim 
was transferred to the RO in Atlanta, Georgia.  

The Veteran and his two daughters testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in April 2006.  
  
This case was previously before the Board in February 2007.  
In a February 2007 Board remand, the current issue on appeal 
was remanded for further development.  In that same decision, 
the Board denied the separate claims for compensable ratings 
for a left shoulder contusion and for a cicatrix of the 
posterior chest.  The Veteran has not appealed the Board's 
denial for any of these issues.  Therefore, with respect to 
these particular issues, the Board's February 2007 decision, 
which subsumes the prior RO decision, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1100, 20.1104 (2009).  As such, these issues are 
not before the Board at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's left shoulder condition is characterized by 
full range of motion with occasional pain, difficulty 
lifting, and impairment to daily activities when considering 
factors of functional loss.  


CONCLUSION OF LAW

The criteria are met for a higher 10 percent disability 
rating, but no greater, for the Veteran's left shoulder 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.40, 4.45, 4.69 4.71a, Diagnostic Code 5203 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in January 2004, 
February 2007, and August 2007.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the February 2007 and August 2007 letters from 
the RO further advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the Board is aware 
of the U.S. Court of Appeals for Veterans Claims (Veteran 
Court's) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit recently 
vacated the Veterans Court's previous decision in Vasquez-
Flores concluding that generic notice in response to a claim 
for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  That 
is, the Federal Circuit determined that a VCAA notice for an 
increased rating claim does not have to be individually 
tailored to each Veteran's particular facts, but rather only 
a generic notice is required.  Id.  In the present case, the 
Board is satisfied that the RO provided generic VCAA notice 
as to the increased rating claim when considering all the 
VCAA letters together.  

Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held that VCAA notice must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  18 Vet. App. at 120.  Here, certain 
VCAA notice was provided after the initial unfavorable May 
2004 rating decision.  However, the Federal Circuit Court and 
Veterans Claims Court have since further clarified that the 
VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
In fact, as a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in February 2007 and August 2007, the RO again 
went back and readjudicated the claim in the most recent 
March 2008 SSOC.  So each time after providing the required 
notice, the RO reconsidered the claim - including to address 
any additional evidence received in response to the notice.  
So the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  As such, the Board concludes 
prejudicial error in the timing or content of VCAA notice has 
not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), VA treatment records, VA 
nursing home admission records, and an October 2008 VA field 
examination.  The Veteran also was provided with a March 2004 
VA examination to rate the severity of his left shoulder 
disability.  The Veteran and appellant have submitted 
personal statements, hearing testimony, representative 
argument, and private medical evidence.  The last VA 
examination rating the severity of the Veteran's left 
shoulder was in March 2004.  However, the record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2009).  Here, the Veteran did not appear to subsequent VA 
examinations scheduled in August 2007 and September 2007.  
But the appellant in a March 2008 statement and a private 
physician, R. Wright, MD, in an October 2007 letter indicated 
that the Veteran is not physically or mentally capable of 
travelling to a VA examination, due to his confinement in a 
nursing home for Alzheimer's dementia.  Consequently a new VA 
examination to rate the severity of this disorder clearly 
cannot be scheduled since the Veteran cannot attend.  

The Board is also satisfied as to compliance with its 
February 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board 
engagement letter requesting a medical opinion is required).  
In this regard, the VA secured VA treatment records since 
January 2004, and also attempted to schedule the Veteran for 
a new VA examination.  Overall, the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation per 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Board must 
consider whether there have been times when the disability 
has been more severe than at others, and rate it accordingly.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
October 2002) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Increased Rating

The Veteran's residuals of a simple scapula fracture of the 
left shoulder are rated as 0 percent disabling (i.e., 
noncompensable) under Diagnostic Code 5203, impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a.  This 0 percent 
rating has been in effect since the date service connection 
was awarded - August 6, 1962.  The Veteran filed a claim for 
an increased rating in October 2003.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

The March 2004 VA examiner confirms that the Veteran is 
right-handed.  Thus, the Veteran's left shoulder disability 
is on the minor, i.e., non-dominant side.  See 38 C.F.R. 
§ 4.69. 

Under Diagnostic Code 5201, for a minor (non-dominant) 
shoulder, a minimum 20 percent rating is warranted for 
limitation of motion at the shoulder level (i.e., motion 
limited to 90 degrees).  The same 20 percent rating could 
also entail motion limited to midway between the side and 
shoulder level (i.e., motion limited from 45 to 90 degrees).  
Finally, a maximum 30 percent rating is warranted when motion 
is limited to 25 degrees from the side.  38 C.F.R. § 4.71a 
(2009).  

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula, for a minor (non-dominant) shoulder, malunion of the 
clavicle or scapula is rated as 10 percent disabling.  
Nonunion of the clavicle or scapula, without loose movement 
is rated as 10 percent disabling.  Nonunion of the clavicle 
or scapula, with loose movement is rated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is rated 
as 20 percent for the minor shoulder.  Diagnostic Code 5203 
also provides an alternative rating based on impairment of 
function of the contiguous joint, in other words, an analysis 
under Diagnostic Code 5201.  

Here, the Board finds that the overall disability picture is 
more commensurate with a higher 10 percent rating under 
Diagnostic Code 5203, so this is the rating that must be 
assigned.  38 C.F.R. § 4.7.  In this vein, March 2004 VA X-
rays of the left shoulder are unremarkable for any malunion 
of the scapula or clavicle.  In fact, no medical evidence 
reveals malunion, nonunion, or dislocation of the scapula or 
clavicle.  

Regardless, since consideration of Diagnostic Code 5203 
involves consideration of range of motion of the left 
shoulder, the Board must also consider, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca, 8 Vet. App. at 206.  In the present case, the March 
2004 VA examiner documented full range of motion for the left 
shoulder to 180 degrees, with no limitation by pain, 
weakness, or other factors of functional loss.  However, the 
VA examiner noted "occasional" left shoulder pain as 
reported by the Veteran.  In addition, the Veteran and the 
appellant have provided competent and credible April 2006 
testimony regarding the Veteran's increasing complaints of 
pain and discomfort of the left shoulder, especially when 
lifting.  Moreover, the Veteran is uniquely suited to 
describe the severity, frequency, and duration of his 
service-connected left shoulder symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 
379 (1995).  The Veteran takes Motrin for the pain according 
to the March 2004 VA examiner.  He has also asserted that he 
has had shots in the shoulder.  See hearing testimony at page 
6.  As such, resolving doubt in the Veteran's favor, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Deluca case 
have been considered and provide a basis for assigning a 
higher 10 percent evaluation under Diagnostic Code 5203.  

However, the Veteran's left shoulder disability does not 
satisfy the requirements for a higher rating beyond 10 
percent.  38 C.F.R. 4.7.  It is worth reiterating that the 
neither the Veteran nor the appellant is competent to render 
a medical opinion as to specific degree of his limitation of 
left shoulder motion without objective corroboration by a 
medical professional.  38 C.F.R. § 3.159(a)(1)-(2); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Moreover, although the 
Veteran and appellant are competent to describe factors of 
functional loss he has experienced, the functional loss 
present is adequately represented in the 10 percent rating 
assigned.  In fact, strictly speaking, the Veteran's reported 
left shoulder pain has not been shown to limit his motion by 
a physician.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, even the current 
10 percent rating may be somewhat generous.  

Other diagnostic codes for shoulder disabilities that provide 
ratings greater than 
10 percent are not more appropriate because the facts of this 
case do not support their application.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (arthritis); Diagnostic Code 
5200 (for ankylosis of the scapulohumeral articulation); 
Diagnostic Code 5201 (limitation of arm motion); Diagnostic 
Code 5202 (for other impairment of the humerus including 
malunion with deformity or recurrent dislocation).  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  There is simply no evidence of ankylosis, 
arthritis, or dislocation, malunion, or nonunion of the 
humerus.  Similarly, under Diagnostic Code 5201, the evidence 
of record does not show limitation of motion at the shoulder 
level, (i.e., flexion or abduction of the right shoulder 
limited to 90 degrees).  See e.g., March 2004 VA examination 
(180 degrees flexion and abduction, 90 external and internal 
rotation, with no pain on motion); December 2006 VA nursing 
home inpatient admission (no limitation in mobility); and 
October 2008 VA field examination (no discussion of range of 
motion for left shoulder).  And because the Veteran is able 
to move his left shoulder joint -by definition, his left 
shoulder joint is not immobile.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

The Board sees that the Veteran failed to appear to an August 
2007 VA examination and also cancelled a September 2007 VA 
examination.  An October 2007 VA appointment list notes that 
the Veteran was "physically" unable to keep his September 
2007 appointment.  These examinations were scheduled to 
determine the current severity of his left shoulder 
disability.  The appellant guardian has argued that she did 
not receive notice of the examination dates, and, in any 
event, the Veteran was not physically or mentally capable of 
travelling to a VA examination, due to his confinement in a 
nursing home for Alzheimer's dementia.  See March 2008 
appellant statement; October 2007 private physician letter of 
Dr. R. Wright.  

VA regulation provides that when a claimant fails to report, 
without good cause, for an examination scheduled in 
conjunction with a claim for an increase in a service- 
connected disability rating, the claim shall be denied.  38 
C.F.R. § 3.655.  Good cause includes, but is not limited to, 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.

In addition, as the Court stated in Saylock v. Derwinski, 3 
Vet. App. 294, 395 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples 
of administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  The Court has applied the presumption of 
regularity to various processes and procedures throughout the 
VA administrative process, including the RO's mailing of 
notice of a VA medical examination.  Jones v. West, 12 Vet. 
App. 98, 100-02 (1998).  The presumption of regularity is not 
absolute; however, it may be overcome only by the submission 
of "clear evidence to the contrary."  Ashley v. Derwinski, 
2 Vet. App. 307, 309 (1992).  A claimant's mere statement of 
nonreceipt is insufficient for that purpose.  See Butler v. 
Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001). 

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the 
Court noted that VA is required only to mail notice to the 
latest address of record in order for the presumption of 
regularity to attach.  In addition, according to VA 
regulation, notification for VA purposes is written notice 
sent to the claimant's last address of record.  38 C.F.R. § 
3.1(q).  However, when the claimant submits "clear evidence 
to the contrary" to the effect that VA's "regular" mailing 
practices were not followed or were not regular, the 
Secretary is no longer entitled to the benefit of the 
presumption of regularity.  Warfield v. Gober, 10 Vet. App. 
483, 486 (1997).  The burden then shifts to the Secretary to 
show that the document in question was mailed to the 
claimant.  Id.  But in the normal course of events, it is 
generally the Veteran's burden to keep VA apprised of his 
whereabouts.  If he does not do so, VA is not obligated to 
"turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  

In the present case, the Veteran did not receive notice of 
the August 2007 VA examination.  It appears that the notice 
letter for the VA examination was sent to an incorrect 
address.  This is confirmed by the fact that a June 2007 
notice of VA examination was returned by the U.S. Postal 
Service as undeliverable in July 2007.  In light of the 
above, the presumption of regularity has clearly been 
rebutted, as it is clear that notice of the VA examination 
was sent to an incorrect address.  It follows that the 
Veteran was not aware of the date and time of the August 2007 
VA examination.  In addition, the Veteran's ill health 
constitutes good cause for his failure to appear to a 
subsequent September 2007 VA examination.  38 C.F.R. 
§ 3.655(a).  Therefore, the claim need not be summarily 
denied since there was good cause for the failure to appear.  
However, there is no basis to reschedule another VA 
examination.  Neither the Veteran, nor the appellant, nor the 
representative has requested another examination.  In short, 
the Veteran is simply not physically or mentally capable of 
travelling to another VA examination, due to his confinement 
in a nursing home for Alzheimer's dementia.  See March 2008 
appellant statement; October 2007 private physician letter of 
Dr. R. Wright; November 2007 representative statement.  As 
such, although the presumption of regularity was rebutted, 
there is no basis to reschedule another VA examination. 

In summary, resolving doubt in the Veteran' favor, the Board 
finds that the evidence supports a higher 10 percent 
disability rating, but no greater, for residuals of a simple 
scapula fracture of the left shoulder.  38 C.F.R. § 4.3.  



Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  However, the Veteran's 
symptoms have remained constant (at a 10 percent level) 
throughout the course of his pending appeal.  As such, any 
staged rating would be unjustifiable.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, since the rating criteria reasonably describe the 
claimant's disability level and symptomatology, the Veteran's 
disability picture is contemplated by the Rating Schedule, 
such that the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In this 
regard, the rating criteria clearly account for factors of 
functional loss described by the Veteran and appellant.
  
In any event, the Board finds insufficient evidence that the 
Veteran's left shoulder disability markedly interferes with 
his ability to work, meaning above and beyond that 
contemplated by his separate schedular ratings.  Generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this regard, the Veteran has not worked since May 1982 
when he briefly worked for a security company.  Prior to that 
he worked as a truck driver.  The Board acknowledges that the 
March 2004 VA examiner stated the Veteran's functional 
impairment from his left shoulder was such that he could not 
work and could not perform every day duties.  However, it was 
also noted that the Veteran was "already" not working when 
the left shoulder condition manifested.  More importantly, 
the VA examiner's statement regarding the Veteran's 
unemployability due to his left shoulder is not supported by 
the other evidence of record, including the actual clinical 
evaluation performed by the VA examiner.  That is, during the 
March 2004 VA examination, the examiner documented full range 
of motion for the left shoulder, with no limitation by pain, 
weakness, or other factors of functional loss.  In fact, only 
"occasional" left shoulder pain reported by the Veteran was 
noted.  Recent VA treatment records reveal little if any left 
shoulder complaints or problems.  However, there is 
significant treatment for nonservice-connected lumbar spine 
problems, Alzheimer's dementia, and hearing loss.  An October 
2008 field examination report for a potential guardianship 
indicates that the Veteran is unemployable and wheelchair 
bound, but there is no mention this is due to his service-
connected left shoulder.  Earlier VA examinations dated in 
July 1982 and June 1983 as well as Travel Board hearing 
testimony from July 1982 disclose that the Veteran stopped 
working around that time due to other nonservice-connected 
lumbar spine and psychiatric problems.  His left shoulder was 
asymptomatic at that time.  In short, the evidence of record 
against "marked interference with employment" due to his 
left shoulder outweighs the evidence in support of an extra-
schedular rating. 

Finally, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected left shoulder disability, to 
suggest he is not adequately compensated for his disability 
by the regular Rating Schedule.  VAOPGCPREC 6-96.  His 
evaluation and treatment for his service-connected left 
shoulder disability has been solely on an outpatient basis 
post-service, with no evidence of inpatient treatment.  




ORDER

A 10 percent disability rating for residuals of a simple 
scapula fracture of the left shoulder is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


